EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (FormS-8 Nos. 333-43248, 333-56122, 333-104725, 333-115039, 333-123587, 333-132792, 333-150481, 333-144782, and 333-157662 and FormS-3 Nos. 333-123586, 333-161608, and 333-163301) of Active Power, Inc., of our report dated March4, 2010, with respect to the consolidated financial statements of Active Power, Inc. for the year ended December 31, 2009, included in this Annual Report (Form10-K). /s/ Ernst & Young LLP Austin, Texas March1, 2012
